DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Allowable Subject Matter
Claims 16-25 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 16; Claims 17-25 are dependent on Claim 16. Regarding Claim 16, Kroll (DE 102007055532 B4 I) teaches the first eight elements of the claim, hereinafter (16.1.1), (16.1.2), (16.1.3), (16.1.4), (16.1.4.1), (16.1.4.2), (16.1.4.3a), and (16.1.4.3b) respectively, but does not teach the last two elements of the claim, hereinafter (16.1.5) and (16.1.6). Bobrowicz (US 20060181061 A1 I) teaches (16.1.5); the prior art does not teach or suggest (16.1.6). Kroll teaches
(16.1.1), a sliding board, comprising a front sliding board region which comprises a front end of the sliding board (Kroll Fig. 1a, below; Paragraph 39: “…a snowboard 1…in the range of nose 3 and tail 4…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Kroll
(16.1.2), a rear sliding board region which comprises a rear end of the sliding board (Kroll Fig. 1a, above; Paragraph 39: “…a snowboard 1…in the range of nose 3 and tail 4…”);
(16.1.3), a binding region, extending between the front sliding board region and the rear sliding board region in the longitudinal direction of the sliding board, for fixing a sliding board binding for holding a boot (Kroll Fig. 16, below; Paragraph 76: “…subdivision of the snowboard 1 with the fields A to D, where the circular areas 12 Mark the areas of force application in which the bindings on the upper layers and the core of the snowboard 1 are attached.”);


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kroll
	(16.1.4), wherein the sliding board exhibits a multi-layered structure (Kroll Figs. 2 and 3, below; Description Paragraph 1: “The present invention relates to a play - or sports device, in particular sliding port apparatus, such as a snowboard, ski or kite - board, with a multi-layer fibrous composite system of layers made of fiber-reinforced plastic material.”);
	(16.1.4.1), including at least a sliding board core (Kroll Figs. 2 and 3, below; Paragraph 43: “…in each case adjacent, superposed layers 2, a certain offset between their longitudinal axes 7 and/or their transverse axes 5, whereby this offset in each case also in the opposite direction, based on a ‘zero – position’ (core layer 10), alternately in successive layers can be designed.”);
(16.1.4.2), upper layers which are arranged above the sliding board core (Kroll Figs. 1 and 3, below; Paragraph 44: “Preferably, at least in each case a layer of 2 above a core layer 10 and below this core layer 10 in the above-mentioned four field arrangement, each with a mirrored orientation of the reinforcing fibers 9 in order to maintain a desired curvature to achieve locking of the snowboard.”);

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kroll
(16.1.4.3a), lower layers which are arranged below the sliding board core (Kroll Figs. 1 and 3, above; Paragraph 44: “Preferably, at least in each case a layer of 2 above a core layer 10 and below this core layer 10 in the above-mentioned four field arrangement, each with a mirrored orientation of the reinforcing fibers 9 in order to maintain a desired curvature to achieve locking of the snowboard.”);
(16.1.4.3b), wherein at least one of the upper layers and/or at least one of the lower layers comprises a fiber-composite material, wherein the fiber-composite material comprises a multitude of fibers, and wherein the fiber-composite material in a region exhibits a fiber orientation which varies within the region (Description Paragraph 1: “The present invention relates to a play - or sports device, in particular sliding port apparatus, such as a snowboard, ski or kite - board, with a multi-layer fibrous composite system of layers made of fiber-reinforced plastic material.” and Paragraph 58: “It is possible in individual layers may also be respectively different orientations and/or angle with respect to the course of the reinforcing fibers and to the longitudinal axis of the snowboard 1 be selected.”).
As indicated above, Kroll teaches (16.1.1)-(16.1.4.3b) but does not teach (16.1.5). Bobrowicz teaches
(16.1.5), wherein at least the front sliding board region and/or the rear sliding board region comprises a reinforcing structure part comprising a first side limb and a second side limb (Bobrowicz Fig. 1, below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Bobrowicz
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding board of Kroll to provide side limbs as taught by Bobrowicz. As such, “…the selvedges of the stiffener consist of a single continuous yarn which eliminates any risk of the fraying mentioned earlier.” as recognized by Bobrowicz (Paragraph 0025).
As indicated above, Kroll teaches (16.1.1)-(16.1.4.3b) but does not teach (16.1.6). The prior art does not teach or suggest
	(16.1.6), that the fiber-composite material forms additional reinforcements for the front sliding board region and/or the rear sliding board region comprising a main strand with a width transverse to a longitudinal axis of the sliding board which substantially corresponds to a distance between mutually facing inner sides of the first side limb and the second side limb of the reinforcing structure part. The closest reference, Bobrowicz (US 20060181061 A1 I), teaches that the fiber-composite material forms additional reinforcements or the front sliding board region and/or the rear sliding board region (Bobrowicz Fig. 1, above) but does not teach that the reinforcement comprises a main strand with a width transverse to a longitudinal axis of the sliding board which substantially corresponds to a distance between mutually facing inner sides of the side limbs.
Claims 26-30 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 26; Claims 27-30 are dependent on Claim 26. Regarding Claim 26, Kroll (DE 102007055532 B4 I) teaches the first element of the claim, hereinafter (26a), but does not teach the second element of the claim, hereinafter (26b). The prior art does not teach or suggest (26b).
	Kroll teaches
(26a), a fiber-composite material layer for a sliding board, wherein the fiber-composite material layer comprises a multitude of aligned fibers and/or rovings in a first region and a multitude of aligned fibers and/or rovings in a second region which adjoins the first region, wherein an alignment of the fibers and/or rovings in the first region is different from an alignment of the fibers and/or rovings in the second region (Kroll Fig. 1b, below; Paragraph 58: “It is possible in individual layers may also be respectively different orientations and/or angle with respect to the course of the reinforcing fibers and to the longitudinal axis of the snowboard 1 be selected.”)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Kroll
	As indicated above, Kroll teaches (26a) but does not teach (26b). The prior art does not teach or suggest
	(26b), the multitude of aligned fibers the first region and/or in the second region comprise a main strand substantially parallel to a longitudinal center axis of the fiber composite material with substantially parallel aligned fibers, which main strand divides into two partial strands in which the fibers initially deviate outwards away from the center axis of the fiber-composite material still being aligned substantially parallel to each other, starting with the two fibers nearest to the center axis with a first deviation angle of about 90 degrees. The closest reference, Bobrowicz (US 20060181061 A1 I), teaches that the fibers comprise a main strand parallel to a longitudinal center axis, which divides into two partial strands in which the fibers deviate outwards away from the center axis starting with the two fibers nearest to the center axis (Bobrowicz Fig. 1, above) but does not teach that the two partial strands also deviate from the axis at an angle of about 90 degrees.
Claim 31 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of the claim. Regarding Claim 31, Kroll (DE 102007055532 B4 I) teaches the first nine elements of the claim, hereinafter (31.1.1), (31.1.2), (31.1.3), (31.1.4.1), (31.1.4.2), (31.1.4.3), (31.1.4.4), (31.1.4.5), and (31.1.4.6) respectively, but does not teach the last element of the claim, hereinafter (31.1.4.7). The prior art does not teach or suggest (31.1.4.7).
	Kroll teaches
	(31.1.1), a sliding board, comprising: a front sliding board region which comprises a front end of the sliding board (see rejection for (16.1.1)).
	(31.1.2), a rear sliding board region which comprises a rear end of the sliding board (see rejection for (16.1.2)).
	(31.1.3), a binding region, extending between the front sliding board region and the rear sliding board region in the longitudinal direction of the sliding board, for fixing a sliding board binding for holding a boot (see rejection for (16.1.3)).
	(31.1.4.1), wherein the sliding board exhibits a multi-layered structure including at least: a sliding board core (see rejections for ((16.1.4) and (16.1.4.1)).
	(31.1.4.2), upper layers which are arranged above the sliding board core (see rejection for (16.1.4.2)).
	(31.1.4.3), lower layers which are arranged below the sliding board core (see rejection for (16.1.4.3)).
	(31.1.4.4), wherein at least one of the upper layers and/or at least one of the lower layers comprises a fiber-composite material (see rejection for (16.1.4.4)).
	(31.1.4.5), wherein the fiber-composite material comprises a multitude of fibers (see rejection for (16.1.4.4)).
	(31.1.4.6), wherein the fiber-composite material in a region exhibits a fiber orientation which varies within the region (see rejection for (16.1.4.4)).
	As indicated above, Kroll teaches (31.1.1)-(31.1.4.6) but does not teach (31.1.4.7). The prior art does not teach or suggest
	(31.1.4.7), that the multitude of fibers in at least the front sliding board region comprise a main strand substantially parallel to a center axis of the sliding board with substantially parallel aligned fibers adjacent to the binding region which main strand divides into two identical partial strands outside the binding region in which the fibers initially extend outwards away from the center axis of the sliding board still being aligned substantially parallel to each other, and then deviate towards the center axis, starting with the two fibers nearest to the center axis. The closest reference, Bobrowicz (US 20060181061 A1 I), teaches that the fibers comprise a main strand adjacent to the binding region and that the main strand divides into two partial strands (Bobrowicz Fig. 4, below); Paragraph 0056: “In the embodiment shown in FIG. 4…The yarns (21) in the fibre mat (20) remain parallel in the area of the waist and in the area located directly in front of the waist area, although the board starts to widen in this area.) but does not teach two partial strands being outside of the binding region and extending outwards away from the center axis of the sliding board while still being aligned substantially parallel to each other, and then deviating towards the center axis, starting with the two fibers nearest to the center axis.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Bobrowicz
Claim 32 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of the claim. Regarding Claim 32, Kroll (DE 102007055532 B4 I) teaches the first nine elements of the claim, hereinafter (32.1.1), (32.1.2), (32.1.3), (32.1.4.1), (32.1.4.2), (32.1.4.3), (32.1.4.4), (32.1.4.5), and (32.1.4.6) respectively, but does not teach the last element of the claim, hereinafter (32.1.4.7). The prior art does not teach or suggest (32.1.4.7).
	Kroll teaches
	(32.1.1), a sliding board, comprising: a front sliding board region which comprises a front end of the sliding board (see rejection for (16.1.1)).
	(32.1.2), a rear sliding board region which comprises a rear end of the sliding board (see rejection for (16.1.2)).
	(32.1.3), a binding region, extending between the front sliding board region and the rear sliding board region in the longitudinal direction of the sliding board, for fixing a sliding board binding for holding a boot (see rejection for (16.1.3)).
	(32.1.4.1), wherein the sliding board exhibits a multi-layered structure including at least: a sliding board core (see rejections for ((16.1.4) and (16.1.4.1)).
	(32.1.4.2), upper layers which are arranged above the sliding board core (see rejection for (16.1.4.2)).
	(32.1.4.3), lower layers which are arranged below the sliding board core (see rejection for (16.1.4.3)).
	(32.1.4.4), wherein at least one of the upper layers and/or at least one of the lower layers comprises a fiber-composite material (see rejection for (16.1.4.4)).
	(32.1.4.5), wherein the fiber-composite material comprises a multitude of fibers (see rejection for (16.1.4.4)).
	(32.1.4.6), wherein the fiber-composite material in a region exhibits a fiber orientation which varies within the region (see rejection for (16.1.4.4)).
	As indicated above, Kroll teaches (32.1.1)-(32.1.4.6) but does not teach (32.1.4.7). The prior art does not teach or suggest
	(32.1.4.7), the multitude of fibers in the front sliding board region and/or rear sliding board region comprise a main strand adjacent to the binding region, wherein the fibers of the main strand are aligned substantially parallel to each other, and wherein the individual fibers of the main strand deviate outside the binding region away from a center line of the sliding board near the front end of the sliding board and/or the rear end of the sliding board. The closest reference, Bobrowicz (US 20060181061 A1 I), teaches that the fibers comprise a main strand that divides into two partial strands (Bobrowicz Fig. 4, above); Paragraph 0056: “In the embodiment shown in FIG. 4…The yarns (21) in the fibre mat (20) remain parallel in the area of the waist and in the area located directly in front of the waist area, although the board starts to widen in this area.) but does not teach the main strand being adjacent to the binding region and dividing into two partial strands outside of the binding region and extending outwards away from the center axis of the sliding board while still being aligned substantially parallel to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618